            Case 1:20-cv-00184-AWI-EPG Document 52 Filed 03/25/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     VINCENT TURNER,                                      Case No. 1:20-cv-00184-AWI-EPG (PC)
11
                            Plaintiff,                    ORDER DIRECTING UNITED STATES
12                                                        MARSHAL TO MAIL DEFENDANT
           v.                                             TAWANSY COPIES OF THE SUMMONS
13                                                        AND COMPLAINT
     ANDREW ZEPP, et al.,
14
                            Defendants.
15
16          Plaintiff Vincent Turner (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On March 18, 2021, the Court entered an order directing the United States Marshal
19   Service to serve Defendant Khaled A. Tawansy with the summons and complaint. (ECF No.
20   50.) On March 22, 2021, the Marshal filed a return of service stating that Defendant Tawansy
21   had been personally served by leaving a copy of the summons and complaint with Susan V.
22   Webster, Practice Administrator, at 6000 Physicians Blvd., Bld. D Suite 205, Bakersfield, CA
23   93301. (ECF No. 51.)
24          Federal Rule of Civil Procedure 4 provides that an individual may be served by
25   delivering a copy of the summons and complaint to the individual personally, leaving a copy of
26   the summons and complaint at the individual’s dwelling or usual place of abode with someone
27   of suitable age and discretion who resides there, delivering a copy of the summons and
28   complaint to an agent authorized by appointment or by law to receive service of process, or by

                                                      1
            Case 1:20-cv-00184-AWI-EPG Document 52 Filed 03/25/21 Page 2 of 3



 1   following state law for serving a summons in the state where the district court is located. Fed.
 2   R. Civ. P. 4(e). California law, in relevant part, permits substituted service by leaving a copy of
 3   the summons and complaint at the individual’s office during usual office hours with the person
 4   who is apparently in charge, and then mailing a copy of the summons and complaint by first-
 5   class mail, postage prepaid, to the individual at the place where the summons and complaint
 6   were left. Cal. Code Civ. P. 415.20(a). Service in this manner under California law is deemed
 7   complete on the tenth day after the mailing. Id.
 8          Here, the Marshal did not serve Defendant Tawansy personally, at his dwelling, or
 9   through an authorized agent under Rule 4. Therefore, in order to effect service, a copy of the
10   summons and complaint must also be mailed to Defendant Tawansy. The Court will therefore
11   direct the Marshal to mail copies of the summons and complaint to Defendant Tawansy, as
12   described below.
13          Accordingly, IT IS HEREBY ORDERED that:
14          1. The Clerk of Court is directed to forward the following documents to the United
15              States Marshal for defendant Khaled A. Tawansy:
16                  a. A copy of the summons;
17                  b. A copy of the complaint filed on January 31, 2020 (ECF No. 1);
18                  c. A copy of the Court’s order finding service of complaint appropriate entered
19                      on June 23, 2020 (ECF No. 16);
20                  d. A copy of the Court’s order directing service entered on March 18, 20219;
21                      and
22                  e. A copy of this order;
23          2. Upon receipt of those documents, the United States Marshal shall mail the summons
24              and complaint by first class mail, postage prepaid, to Kahled A. Tawansy, 6000
25              Physicians Blvd., Bld. D Suite 205, Bakersfield, CA 93301; and
26   ///
27   ///
28   ///

                                                        2
          Case 1:20-cv-00184-AWI-EPG Document 52 Filed 03/25/21 Page 3 of 3



 1        3. Within 10 days after mailing the summons and complaint, the United States Marshal
 2              shall file a return of service or other proof of mailing with the Court.
 3
 4
 5   IT IS SO ORDERED.

 6
       Dated:     March 24, 2021                                /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
